Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered April 29, 1988, convicting him of sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the trial court erred by allowing the complainant, who was five years old at the time of the crime, and eight years old at the time of the trial, to give sworn testimony. We disagree. The trial court’s determination of whether a child is competent to give sworn testimony is entitled to significant deference on appeal (see, People v Nisoff, 36 NY2d 560, 566; People v Rosado, 157 AD2d 754, 755). In the present case, the complainant demonstrated that he was able to distinguish between telling the truth, which was a "good thing”, and telling a lie, which was a "bad thing”. Moreover, he understood that a promise to tell the truth meant that he would not lie, and that if he did lie, he would be punished. Thus, the complainant displayed an awareness of "the nature of an oath” (CPL 60.20 [2]), and the trial court properly exercised its discretion in allowing him to give sworn testimony (see, People v Tyler, 154 AD2d 490). Thompson, J. P., Brown, Kunzeman and Miller, JJ., concur.